Case: 1:21-cr-00025-SRC-ACL Doc. #: 2 Filed: 02/02/21 Page: 1 of 3 PageID #: 6
                                                                                        FILED
                                                                                     FEB - 2 2021
                         IN THE UNITED STATES DISTRICT COURT                        U. S. DISTRICT COURT
                                                                                  EASTERN DISTRICT OF MO
                             EASTERN DISTRICT OF MISSOURI                             CAPE .GIRARDEAU
                                SOUTHEASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                       Plaintiff,            )                       1:21 CR00025SRC/ACL
                                             )
        V.                                   )      No.
                                             )
GLEN ff JOHNSON,                             )      18 U.S.C.   § 922 (g)(l)
SHAWNEE M. JOHNSON,                          )      18 U.S.C.   § 922(g)(3).
                 Defendants.                 )      21 U.S.C.   § 841(a)(l)
                                             )      18 U.S.C.   § 924(c)

                                          INDICTMENT

                                             Count!

THE GRAND JURY CHARGES THAT:

       On or about July 10, 2020, in New Madrid County, within the Southeastern Division of

the Eastern District of Missouri,

                                        GLEN 0. JOHNSON,

the defendant herein, did knowingly possess in arid affecting interstate commerce a firearm,
                                    !


knowing that he had previously been convicted in any court, pf a crime punishable by

imprisonment for a term exceeding one year, in 'violation of Title 18, United States Code, Section

922(g)(l).

                                            Count II

THE GRAND JURY FURTHER CHARGES THAT:

       On or about July 10, 2020, in New Madrid County, within the Southeaster Division of the

Eastern District of Missouri,
Case: 1:21-cr-00025-SRC-ACL Doc. #: 2 Filed: 02/02/21 Page: 2 of 3 PageID #: 7




                        'I
                                   SHAWNEE M. JOHNSON,

the defend,ant herein, knowing that she was an unlawful user of a controlled substance as

defined in 21 U.S.C. § 802, did knowingly possess a firearm, said firearm having previously

traveled in and affected interstate commerce, in violation of Title 18, United States Code,
.                                                                                      )


Section 922(g)(3).


                                             Count Ill

THE GRAND JlJRYFURTHER CHARGES THAT:
                  /'


        On or about July 10, 2020; in New Madrid County, within the Southeaster Division of the

Eastern District of Missouri,

                                   SHAWNEE M. JOHNSON,

the defendant herein, knowingly and intentionally possessed with intent to distribute, marijuana,
                                                                                /



a Schedule II narcotic controlled substance, in violation of Title 21, United States Code, Section

841(a)(l) and punishable under Title 21, United States Code, Section 84l(b)(l)(C).

                                             CountIV

THE GRAND JlJRY FURTHER CHARGES THAT:

       On or about July 10, 2020, in New Madrid County, within the Southeaster Division of the

Eastern District of Missouri,

                                  SHAWNEE M. JOHNSON,

the defendant herein, in furtherance of a drug trafficking crime, for which she may be prosecuted

in a Court of the United States, to-wit: Possession of Marijuana with Intent to Distribute,

knowingly possessed a firearm in furtherance thereof, to-wit: a Kel-Tec, .380, semi-automatic
✓,   ,,
          Case: 1:21-cr-00025-SRC-ACL Doc. #: 2 Filed: 02/02/21 Page: 3 of 3 PageID #: 8




          pistol, bearing serial number KXP98, in violation of Title 18, United States Code, Section

          924(c)(l)(A) and punishable under Title 18, United States Code, Section 924(c)(l)(A)(i).


                                                                      A TRUE BILL.



                                                                      FOREPERSON

          SAYLER A. FLEMING
          UNITED STATES ATTORNEY


          JULIE A. HUNTER, 51612MO
          ASSISTANT UNITED STATES ATTORNEY
